Case: 1:19-cv-00621-TSB-MRM Doc #: 13 Filed: 08/24/20 Page: 1 of 19 PAGEID #: 608




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT CINCINNATI


TOBY LAMB II,

                       Petitioner,                :   Case No. 1:19-cv-621

       - vs -                                         District Judge Timothy S. Black
                                                      Magistrate Judge Michael R. Merz

WARDEN,
 Southern Ohio Correctional Facility,

                                                  :
                       Respondent.


                      REPORT AND RECOMMENDATIONS


       This habeas corpus case, brought pro se by Petitioner Toby Lamb II, is before the Court

for decision on the Petition (ECF No. 1), the State Court Record (ECF No. 8), the Return of Writ

(ECF No. 9), and Petitioner’s Reply (ECF No. 11). The Magistrate Judge reference in the case

has recently been transferred to the undersigned to help balance the Magistrate Judge workload in

the Southern District (ECF No. 12).



Litigation History



       Lamb was indicted by a Scioto County, Ohio, grand jury on charges of aggravated robbery

with a firearm specification in violation of Ohio Revised Code § 2911.01(A)(1)/2911.01(C); failure to

comply with the order or signal of a police officer in violation of Ohio Revised Code §

                                                 1
Case: 1:19-cv-00621-TSB-MRM Doc #: 13 Filed: 08/24/20 Page: 2 of 19 PAGEID #: 609




2921.331(B)/2921.331(C)(5)(a)(ii); and receiving stolen property in violation of Ohio Revised Code §

2913.51(A)/2913.51(C). After Lamb rejected an on-the-record plea offer, the case was tried in March

2017 and the jury convicted him of aggravated robbery with the firearm specification and failure to

obey the order or signal of a police officer; the receiving stolen property charge was dismissed. The

trial court sentenced Lamb to an aggregate prison term of fifteen years.

       With new counsel, Lamb appealed to the Ohio Fourth District Court of Appeals, raising the

following assignments of error:

               1. Defendant’s trial counsel was ineffective in failing to properly
                  advise defendant of a plea offer made by the state of Ohio.

               2. Appellant’s convictions for (a) aggravated robbery and (b)
                  failure to comply were against the manifest weight and
                  sufficiency of the evidence.

               3. The trial court abused its discretion in admitting improper
                  hearsay evidence from detective Jodi Conkel and/or failing to
                  provide a proper curative instruction.

               4. Appellant’s speedy trial rights under O.R.C. 2945.71 were
                  violated as a matter of law.

               5. A mistrial should have been declared due to improper selection
                  of the alternate juror at trial.

               6. Appellant was denied his Sixth Amendment rights to a fair trial
                  when his pro se motions went unaddressed.

               7. Cumulative errors committed during the appellant’s trial
                  deprived him of a fair trial and require reversal of his
                  convictions.

(Appellant’s Brief, ECF No. 8, PageID #95-118). The Fourth District overruled all of these

assignments of error and affirmed the trial court. State v. Lamb 2018-Ohio-1405 (Ohio App. 4th

Dist. Apr. 10, 2018), appellate jurisdiction declined, 153 Ohio St. 3d 1462 (2018).


                                                  2
Case: 1:19-cv-00621-TSB-MRM Doc #: 13 Filed: 08/24/20 Page: 3 of 19 PAGEID #: 610




        During the pendency of his direct appeal, Lamb filed pro se a petition for post-conviction

relief under Ohio Revised Code § 2953.21, pleading one claim: “A meaningful right to effective

assistance of counsel during plea negotiations is demanded by the Sixth Amendment and is a

critical component of the administration of criminal law.” (Petition, State Court Record, ECF No.

8, Ex. 32, PageID 198, et seq.) The trial court found it lacked jurisdiction to consider the petition

while the direct appeal was pending and dismissed it on January 3, 2018. Id. at Ex. 33. Lamb’s

appeal from that order was dismissed as untimely and for failure to perfect 1 the appeal (Decision

and Judgment Entry, ECF No. 8, Ex. 38). Lamb did not appeal to the Supreme Court of Ohio, but

instead filed his habeas corpus petition in this case on July 17, 2019, pleading the following

grounds for relief:

                 Ground One: Ineffective counsel

                 Supporting Facts: Appellant informed trial and appellant [sic]
                 counsel Detective Jodi Conkel committed perjury under oath in her
                 testimony that appellant visited Ms. Foster while she was in jail in
                 Dayton, Ohio. Appellant never visited Ms. Foster and neither
                 counsel raised the issue at trial or appeal even after appellant
                 informed them. A small investigation into my defense would have
                 proved otherwise, he failed to correct error.

                 Ground Two: Ineffective assistance of counsel

                 Supporting Facts: March 7, 2017 trial counsel advised appellant he
                 was facing a maximum of 14 years. Trial counsel produced a piece
                 of paper which he said was a plea agreement of 3 years and 9
                 months, also that appellant had until March 13, 2017 to decide.
                 Unrelated to the plea offer trial counsel informed appellant the 2nd
                 indictment was being dismissed, Count 3 Receiving Stolen Property
                 on this indictment was being dismissed as well as Count 1
                 Aggravated Robbery was being dropped to a Felony 2 which totals
                 a maximum sentence of 14 years if convicted. Appellant called trial
                 counsel the night of March 7, 2017 from a document [sic] jail phone

1
 To perfect an appeal, an appellant must file or cause the filing of certain documents with the court of appeals to
complete the record for the appeal.
                                                        3
Case: 1:19-cv-00621-TSB-MRM Doc #: 13 Filed: 08/24/20 Page: 4 of 19 PAGEID #: 611




               to accept plea agreement and trial counsel never accepted the call.
               Appellant also had a family member call and attempt to contact him.
               Trial counsel seen appellant March 12, 2017 and informed him the
               offer was gone.

               Ground Three: Ineffective assistance of counsel

               Supporting Facts: Appellate counsel’s performance is well below
               an objective level of reasonable representation for arguing meritless
               issues to the court. Appellant informed trial counsel March 6, 2017
               he was not brought to trial within speedy trial limits in which
               counsel went into the chambers and advised appellant he was wrong.
               When in fact after trial counsel calculated the time appellant spent
               in Montgomery County jail and realized his error then said “it was
               nothing we could do.”

               Ground Four: Cumulative errors

               Supporting Facts: Counsel failed appellant by not interviewing
               witnesses, appellant, and not investigating the case. By allowing
               Detective Conkel to perjure herself in her testimony on her blatant
               violation of appellant’s due process. The trial court committed
               multiple errors that denied appellant a fair and just trial.

Petition, ECF No. 1 PageID 6-11.)



                                           Analysis



       All four of Petitioner’s Grounds for Relief raise claims of ineffective assistance of trial

counsel and/or ineffective assistance of appellate counsel.

       The governing standard for ineffective assistance of counsel is found in Strickland v.

Washington, 466 U.S. 668 (1984):

               A convicted defendant's claim that counsel's assistance was so
               defective as to require reversal of a conviction or death sentence has
               two components. First, the defendant must show that counsel's
               performance was deficient. This requires showing that counsel was
                                                 4
Case: 1:19-cv-00621-TSB-MRM Doc #: 13 Filed: 08/24/20 Page: 5 of 19 PAGEID #: 612




               not functioning as the "counsel" guaranteed the defendant by the
               Sixth Amendment. Second, the defendant must show that the
               deficient performance prejudiced the defense. This requires
               showing that counsel's errors were so serious as to deprive the
               defendant of a fair trial, a trial whose result is reliable. Unless a
               defendant makes both showings, it cannot be said that the conviction
               or death sentence resulted from a breakdown in the adversary
               process that renders the result unreliable.


466 U.S. at 687. In other words, to establish ineffective assistance, a defendant must show both

deficient performance and prejudice. Berghuis v. Thompkins, 560 U.S. 370, 389 (2010), citing

Knowles v. Mirzayance, 556 U.S.111 (2009).

       With respect to the first prong of the Strickland test, the Supreme Court has commanded:

               Judicial scrutiny of counsel's performance must be highly
               deferential. . . . A fair assessment of attorney performance requires
               that every effort be made to eliminate the distorting effects of
               hindsight, to reconstruct the circumstances of counsel’s challenged
               conduct, and to evaluate the conduct from counsel’s perspective at
               the time. Because of the difficulties inherent in making the
               evaluation, a court must indulge a strong presumption that counsel's
               conduct falls within a wide range of reasonable professional
               assistance; that is, the defendant must overcome the presumption
               that, under the circumstances, the challenged action "might be
               considered sound trial strategy."

466 U.S. at 689.

       As to the second prong, the Supreme Court held: “The defendant must show that there is a

reasonable probability that, but for counsel's unprofessional errors, the result of the proceeding

would have been different. A reasonable probability is a probability sufficient to overcome

confidence in the outcome.” 466 U.S. at 694. See also Darden v. Wainwright, 477 U.S. 168, 184

(1986), citing Strickland, supra.; Wong v. Money, 142 F.3d 313, 319 (6th Cir. 1998), citing

Strickland, supra; Blackburn v. Foltz, 828 F.2d 1177, 1180 (6th Cir. 1987), quoting Strickland,


                                                5
Case: 1:19-cv-00621-TSB-MRM Doc #: 13 Filed: 08/24/20 Page: 6 of 19 PAGEID #: 613




466 U.S. at 687. “The likelihood of a different result must be substantial, not just conceivable.”

Storey v. Vasbinder, 657 F.3d 372, 379 (6th Cir. 2011), quoting Harrington v. Richter, 562 U.S.

86, 111-12 (2011).

               In assessing prejudice under Strickland, the question is not whether
               a court can be certain counsel's performance had no effect on the
               outcome or whether it is possible a reasonable doubt might have
               been established if counsel acted differently. See Wong v.
               Belmontes, 558 U.S. 15, 27, 130 S. Ct. 383, 175 L. Ed. 2d 328
               (2009) (per curiam); Strickland, 466 U.S., at 693, 104 S. Ct. 2052,
               80 L. Ed. 2d 674. Instead, Strickland asks whether it is “reasonably
               likely” the result would have been different. Id., at 696, 104 S. Ct.
               2052, 80 L. Ed. 2d 674. This does not require a showing that
               counsel's actions “more likely than not altered the outcome,” but the
               difference between Strickland's prejudice standard and a more-
               probable-than-not standard is slight and matters “only in the rarest
               case.” Id., at 693, 697, 104 S. Ct. 2052, 80 L. Ed. 2d 674. The
               likelihood of a different result must be substantial, not just
               conceivable. Id., at 693, 104 S. Ct. 2052, 80 L. Ed. 2d 674.


Harrington v. Richter, 562 U.S. 86, 111-112 (2011).

       The Strickland test applies to appellate counsel. Smith v. Robbins, 528 U.S. 259, 285

(2000); Burger v. Kemp, 483 U.S. 776 (1987). To evaluate a claim of ineffective assistance of

appellate counsel, then, the court must assess the strength of the claim that counsel failed to raise.

Henness v. Bagley, 644 F.3d 308 (6th Cir. 2011), citing Wilson v. Parker, 515 F.3d 682, 707 (6th

Cir. 2008). Counsel's failure to raise an issue on appeal amounts to ineffective assistance only if a

reasonable probability exists that inclusion of the issue would have changed the result of the

appeal. Id., citing Wilson.

       Applying these standards, the Court evaluates Lamb’s four claims of ineffective assistance,

as well as the claim of trial court error made under the Ground Four.



                                                  6
Case: 1:19-cv-00621-TSB-MRM Doc #: 13 Filed: 08/24/20 Page: 7 of 19 PAGEID #: 614




Ground One: Ineffective Assistance: Failure to Confront Jodi Conkel About Lamb’s
Visiting Danielle Foster in the Montgomery County Jail



         In his First Ground for Relief, Lamb asserts he told both his trial attorney and his appellate

attorney that Detective Jodi Conkel perjured herself when she claimed that Lamb visited Foster in

the Montgomery County Jail. Neither attorney used this information in Lamb’s defense, which he

asserts was ineffective assistance of counsel.

         The Fourth District Court of Appeals acknowledged that one of the purported facts to

which Detective Conkel testified is that she interviewed co-defendant Danielle Foster at the

Montgomery County Jail 2. State v. Lamb, supra, at ¶ 26. Lamb claims this testimony was

perjured, presumably meaning to claim that Conkel never visited Foster at the jail.

         Intentional use by the State of perjured testimony violates a defendant’s constitutional

rights. Napue v. Illinois, 360 U.S. 264, 269 (1959). Therefore failure to raise a Napue claim,

where there is a good faith basis for it, could constitute ineffective assistance of counsel if the

failure was prejudicial to Lamb’s case.

         Clearly no Napue claim was raised at trial or on appeal.

         In his Reply, Lamb references pro se motions he filed in the trial court. One was a motion

for new trial which does not raise a Napue claim (State Court Record, ECF No. 8, Ex. 16). The

other two were acknowledged by the Fourth District in a footnote:

                  Despite being represented by counsel, Appellant filed two pro se
                  motions prior to trial, including a motion to suppress and a motion

2
  There are record references to “jail in Dayton.” The Court takes judicial notice that the only jail in Dayton, Ohio, is
the Montgomery County Jail.
                                                           7
Case: 1:19-cv-00621-TSB-MRM Doc #: 13 Filed: 08/24/20 Page: 8 of 19 PAGEID #: 615




                  for an evidentiary hearing. These motions were not disposed of until
                  the trial court struck them from the record after the trial.

State v. Lamb, 2018-Ohio-1405, ¶ 7, note 1. Those motions are not included in the State Court

Record filed by Respondent, but they were properly stricken from the record by the trial court

because, as a represented party, Lamb did not have the right to file motions pro se (Entry, State

Court Record, ECF No. 8, Ex. 19, applying this principle to the pro se Motion for New Trial.)

Lamb has not shown that he raised his Napue claim in either of these motions or what relevance

the motions would have had to such a claim.

        Nothing appears in the record to show that Conkel perjured herself or that Lamb’s trial

attorney knew of the perjury. Therefore this claim, either as a direct Napue claim or as a claim of

ineffective assistance of trial counsel for failure to raise a Napue claim, could not have been

brought on direct appeal. Under Ohio law, the Fourth District on direct appeal was limited to

consideration of claims based on the appellate record. Therefore appellate counsel did not provide

ineffective assistance by failure to raise the claim on direct appeal; whatever Lamb may or may

not have told him about Conkel was not in the record and could not form the basis of an assignment

of error.

        Because this perjury claim is based on evidence that is outside the appellate record, Lamb

was obliged to raise it in a petition for post-conviction relief. State v. Perry, 10 Ohio St. 2d 175

(1967). Although he filed such a petition, he did not raise either a perjury claim or an ineffective

assistance of trial counsel claimed based on the alleged perjury in that Petition; his Affidavit

attached to the Petition makes no mention of having told his trial attorney that Detective Conkel

perjured herself (Motion to Vacate under Ohio Revised Code § 2953.21, State Court Record, ECF

No. 8, Ex. 32).

                                                   8
Case: 1:19-cv-00621-TSB-MRM Doc #: 13 Filed: 08/24/20 Page: 9 of 19 PAGEID #: 616




       Lamb never tells this Court how he knows that Conkel perjured herself. Obviously he was

not present with Danielle Foster in jail to observe who her visitors were; indeed, he claims the

perjury consists in testifying he was ever there, much less that he was there at the time of any

interview by Conkel. In lieu of pointing to any evidence on this point presented to the state courts,

Lamb actually asks this Court to contact the Montgomery County Jail for proof he never visited

Foster (Reply, ECF No. 11, PageID 593).           A habeas court is not permitted to engage in

investigation on behalf of litigants. Even if Lamb himself presented the visitor logs from

Montgomery County Jail, this Court could not consider them because they were never presented

to the state courts. Cullen v. Pinholster, 563 U.S. 170 (2011).

       The procedural default doctrine in habeas corpus is described by the Supreme Court as

follows:

               In all cases in which a state prisoner has defaulted his federal claims
               in state court pursuant to an adequate and independent state
               procedural rule, federal habeas review of the claims is barred unless
               the prisoner can demonstrate cause of the default and actual
               prejudice as a result of the alleged violation of federal law; or
               demonstrate that failure to consider the claims will result in a
               fundamental miscarriage of justice.


Coleman v. Thompson, 501 U.S. 722, 750 (1991); see also Simpson v. Jones, 238 F.3d 399, 406

(6th Cir. 2000). That is, a petitioner may not raise on federal habeas a federal constitutional rights

claim he could not raise in state court because of procedural default. Wainwright v. Sykes, 433 U.S.

72 (1977); Engle v. Isaac, 456 U.S. 107, 110 (1982). “Absent cause and prejudice, ‘a federal

habeas petitioner who fails to comply with a State’s rules of procedure waives his right to federal

habeas corpus review.’” Boyle v. Million, 201 F.3d 711, 716 (6th Cir. 2000), quoting Gravley v.

Mills, 87 F.3d 779, 784-85 (6th Cir. 1996); Murray v. Carrier, 477 U.S. 478, 485 (1986); Engle,

                                                  9
Case: 1:19-cv-00621-TSB-MRM Doc #: 13 Filed: 08/24/20 Page: 10 of 19 PAGEID #: 617




456 U.S. at 110; Wainwright, 433 U.S. at 87.

               [A] federal court may not review federal claims that were
               procedurally defaulted in state court—that is, claims that the state
               court denied based on an adequate and independent state procedural
               rule. E.g., Beard v. Kindler, 558 U.S. 53, 55, 130 S.Ct. 612, 175
               L.Ed.2d 417 (2009). This is an important “corollary” to the
               exhaustion requirement. Dretke v. Haley, 541 U.S. 386, 392, 124
               S.Ct. 1847, 158 L.Ed. d 659 (2004). “Just as in those cases in which
               a state prisoner fails to exhaust state remedies, a habeas petitioner
               who has failed to meet the State’s procedural requirements for
               presenting his federal claims has deprived the state courts of an
               opportunity to address” the merits of “those claims in the first
               instance.” Coleman [v. Thompson], 501 U.S. [722,] 731-732, 111
               S.Ct. 2546, 115 L.Ed.2d 640 [(1991)]. The procedural default
               doctrine thus advances the same comity, finality, and federalism
               interests advanced by the exhaustion doctrine. See McCleskey v.
               Zant, 499 U.S. 467, 493, 111 S.Ct. 1454, 113 L.Ed.2d 517 (1991).

Davila v. Davis, 137 S. Ct. 2058, 2064 (2017).

               "A claim may become procedurally defaulted in two ways."
               Williams v. Anderson, 460 F.3d 789, 806 (6th Cir. 2006). First, a
               claim is procedurally defaulted where state-court remedies have
               been exhausted within the meaning of § 2254, but where the last
               reasoned state-court judgment declines to reach the merits because
               of a petitioner's failure to comply with a state procedural rule. Id.

               Second, a claim is procedurally defaulted where the petitioner failed
               to exhaust state court remedies, and the remedies are no longer
               available at the time the federal petition is filed because of a state
               procedural rule. Id.

Lovins v. Parker, 712 F.3d 283, 295 (6th Cir. 2013).

       A petitioner can fail to meet procedural requirements in two ways:

               First, a petitioner may procedurally default a claim by failing to
               comply with state procedural rules in presenting his claim to the
               appropriate state court. If, due to the petitioner's failure to comply
               with the procedural rule, the state court declines to reach the merits
               of the issue, and the state procedural rule is an independent and
               adequate grounds for precluding relief, the claim is procedurally
               defaulted.

                                                 10
Case: 1:19-cv-00621-TSB-MRM Doc #: 13 Filed: 08/24/20 Page: 11 of 19 PAGEID #: 618




               Second, a petitioner may procedurally default a claim by failing to
               raise a claim in state court, and pursue that claim through the state's
               ordinary appellate review procedures. If, at the time of the federal
               habeas petition, state law no longer allows the petitioner to raise the
               claim, the claim is procedurally defaulted.

Smith v. Warden, Toledo Corr. Inst., 2019 U.S. App. LEXIS 18196 * 19 (6th Cir. Jun. 18, 2019),

quoting Lundgren v. Mitchell, 440 F.3d 754, 806 (6th Cir. 2006)).

       Because Lamb never presented to the state courts a claim that trial counsel was ineffective

for failure to present the Conkel perjury claim and now has no Ohio forum in which he could

present that claim, his First Ground for Relief is procedurally defaulted and should be dismissed

with prejudice on that basis.



Ground Two: Ineffective Assistance of Counsel in Plea Negotiations



       In his Second Ground for Relief, Lamb asserts he received ineffective assistance of trial

counsel in plea negotiations because, having presented a plea offer which was acceptable to Lamb,

his trial attorney then was unavailable to obtain Lamb’s acceptance in time to convey that

acceptance to the prosecutor before the offer expired.

       Lamb’s First Assignment of Error on direct appeal was also about ineffective assistance of

counsel in plea bargaining. The Fourth District decided it as follows:

                [*P10] In his first assignment of error, Appellant contends that his
               trial counsel was ineffective in failing to properly advise him of a
               plea offer made by the State of Ohio. More specifically, Appellant
               argues that a plea offer was discussed the morning of the first day of
               trial which involved him pleading to second degree felony robbery
               in exchange for a sentence of three years and nine months. Appellant
               contends he advised his counsel he wanted to "sleep on it" but that

                                                 11
Case: 1:19-cv-00621-TSB-MRM Doc #: 13 Filed: 08/24/20 Page: 12 of 19 PAGEID #: 619




             when the trial resumed a week later with a different judge, the offer
             was no longer available. Thus, Appellant does not claim his counsel
             failed to advise him of the terms of the plea offer, but rather that his
             counsel failed to advise him of the time limit in which to accept the
             plea offer. The State denies such an offer was made. Instead, the
             State contends that two formal offers were made and put on the
             record, both of which were rejected by Appellant, and that neither
             of them involved a sentence of three years and nine months or were
             made the morning of trial.

             [Paragraphs 11, 12, 13, and 14 discuss the general legal standards
             for effective assistance in plea negotiations.]

             [*P15] Here, a review of the record reveals that two formal offers
             were made by the State and rejected by Appellant. There is no
             indication from the record before us that an offer involving a
             sentence of three years and nine months was ever made by the State.
             The only reference to such an offer appears in the sentencing hearing
             transcript and is in the form of an allegation made by Appellant
             himself. The State denies any offers, other than the two formal offers
             that were put on record, were made. Further, even if there was
             evidence that such an offer was made and that Appellant's trial
             counsel's performance was deficient in failing to advise Appellant
             of the time limit in which to accept the offer, Appellant has failed to
             show he was prejudiced as a result. Appellant has not alleged, either
             at the sentencing hearing when he first raised this issue, or on appeal,
             that he would have actually accepted the plea offer he describes. "To
             establish prejudice, appellant must show he would have accepted the
             plea offer had it been communicated to him." State v. Hicks, 12th
             Dist. Butler No. CA2002-08-198, 2003-Ohio-7210, ¶ 15; citing
             Haley v. United States (C.A.6, 2001), 3 Fed. Appx. 426, 2001 WL
             133131, certiorari denied, 534 U.S. 1031, 122 S. Ct. 568, 151 L. Ed.
             2d 441.

             [*P16] Additionally, as explained in State v. Moore, 5th Dist. Stark
             No. 2016CA00094, 2016-Ohio-7380, ¶ 21:

                 "* * * it is well settled a trial court enjoys wide discretion
                 in deciding whether to accept or reject a negotiated plea
                 agreement. Santobello v. New York, 404 U.S. 257, 262, 92
                 S.Ct. 495, 30 L.Ed.2d 427 (1971); Akron v. Ragsdale, 61
                 Ohio App.2d 107, 109-10, 399 N.E.2d 119 (9th Dist.1978).
                 Indeed, a defendant has no absolute right to have a guilty
                 plea accepted. Santobello at 262, 92 S.Ct. 495, 30 L.Ed.2d

                                               12
Case: 1:19-cv-00621-TSB-MRM Doc #: 13 Filed: 08/24/20 Page: 13 of 19 PAGEID #: 620




                    427; Lafler v. Cooper, 566 U.S. [156], 132 S. Ct. 1376,
                    1395, 182 L. Ed. 2d 398 (2012)."

               Thus, consistent with the reasoning in Moore, Appellant has failed
               to present any evidence the trial court would have accepted the plea
               bargain. Therefore, even if counsel's performance was deficient,
               Appellant has not established he was prejudiced by counsel's
               performance. Accordingly, we find no merit to Appellant's first
               assignment of error and it is overruled.

State v. Lamb, 2018-Ohio-1305.

       In his Reply, Lamb argues that the plea offer does appear on the record. However, the only

place in the record cited for such an offer is Lamb’s statement at the time of sentencing that such

an offer had been conveyed to him the morning of trial and, as the Fourth District found, he had

asked “to sleep on it.”

       The Magistrate Judge has read the transcript of the sentencing hearing and finds the

following facts based on that review:

       Sentencing occurred on April 4, 2017. The prosecutor, Mr. Tieman, was called upon to

make a recommendation of sentence on behalf of the State. He referred to the Sentencing

Memorandum which had been filed and particularly noted Lamb’s prior convictions for drug

felonies. When Tieman asked for a sentence of ten years for the aggravated robbery, Lamb

interrupted by saying “Damn.” (Transcript, State Court Record, ECF No. 8-1, PageID 504). After

Tieman finished recommending a total sentence of fifteen years, Lamb interrupted again by saying

“He was offering me three years and nine months (inaudible)”. Id. at PageID 505.

       Lamb’s trial attorney, Mr. Meadows, responded by arguing that the State had made a

formal offer of six years prior to trial and that anything more than that was punishing Lamb for




                                                13
Case: 1:19-cv-00621-TSB-MRM Doc #: 13 Filed: 08/24/20 Page: 14 of 19 PAGEID #: 621




exercising his trial right. Id. at PageID 505-06. The judge then invited Lamb to give his pre-

sentence allocution, whereupon he stated:

               Prior to you coming in here, he offered me three years, nine months,
               and I asked him if I could sleep on it. This was when Marshall was
               still here. I guess they agreed or I didn't know they didn't agree. We
               come back to court, was it the 13th and the deal was off the table and
               there was no deal.


Id. at PageID 506. He went on to claim the trial was unfair for a number of reasons and then stated

               I didn't even get a fair trial that - -from the - - from the time that he
               offered the deal and took it off the table I guess a minute later. He
               told me I could sleep on it. I asked him could I sleep on it and talk
               to my family first before I made the decision. It was the three years
               and nine months, and the next thing I know Marshall was gone and
               you're here.

Id. at PageID 508.

       Offered an opportunity to respond, Mr., Tieman stated:

               Briefly, with regard to the plea offers, Mr. Lamb did state that the
               offer was dropping it to a felony two. The recommended sentence
               on that was based on that plea offer of the felony two. He now stands
               convicted of felony one with a gun spec, which is a mandatory three
               years on top of whatever you sentence him on the felony one, plus
               the Failure to Comply, which is mandatory, consecutive.

Id. at PageID 509. After that neither Lamb nor his attorney said anything and the court imposed

the sentence of fifteen years.

       The Magistrate Judge agrees with the Petitioner that this statement by Tieman is an

acknowledgment that the State, before trial began, made an informal offer that if Lamb would

plead guilty to a reduced charge at the felony two level (presumably robbery), it would recommend

a sentence of three years and nine months.

       On December 13, 2016, Mr. Tieman recited prior plea negotiations for the record: the State

                                                  14
Case: 1:19-cv-00621-TSB-MRM Doc #: 13 Filed: 08/24/20 Page: 15 of 19 PAGEID #: 622




would allow Lamb to plead guilty to robbery, dismiss all other charges, and recommend a sentence

of six years, noting that Lamb could face up to 16.5 years in one of the pending cases and forty-

two years in the other (Transcript, ECF No. 8-1, PageID 239.) Mr. Meadows confirmed that he

had conveyed the offer to Lamb who rejected it and stood on his trial rights. Id. The State rejected

a counter offer of three years. Id.

       The record does not show and Lamb does not claim that he ever stopped “sleeping on” the

plea offer prior to trial. He assumes the prosecutor put an expiration date on the offer and that

Meadows never told him of it, but he offers no proof of those crucial facts.

       Plea agreements are contractual in nature and are therefore interpreted and enforced in

accordance with traditional contract law principles. United States v. Lukse, 286 F.3d 906, 909 (6th

Cir. 2002).    Principles of contract law are generally applicable to the interpretation and

enforcement of plea agreements. United States v. Wells, 211 F.3d 988, 995 (6th Cir. 2000); State

v. Bethel, 110 Ohio St. 3d 416 (2006). The Sixth Circuit interprets plea agreements according to

traditional contract law principles and construes ambiguities against the government. United

States v. Bowman, 634 F.3d 357, 360 (6th Cir. 2011).

       A fundamental principle of contract law is that the offeror is the master of his offer. Once

the prosecutor had made his pre-trial offer of three years and nine months, Lamb was free to accept

it. Instead, he asked for time to “sleep on it.” There is simply no evidence presented to the Ohio

courts that Lamb asked for or the prosecutor agreed to a specific amount of time to keep the offer

open. Certainly the Court cannot infer that the State agreed to keep the offer open through trial.

By trying the case, the State had expended the resources involved with a trial and taken the risk

Lamb would be acquitted.       Those are the two principal reasons prosecutors agree to plea


                                                15
Case: 1:19-cv-00621-TSB-MRM Doc #: 13 Filed: 08/24/20 Page: 16 of 19 PAGEID #: 623




agreements in the first place: to conserve trial resources and assure a conviction.

        Although the record supports the claim that the three years and nine month deal was

offered, there is no proof it was accepted. The fact that Lamb rejected a six-year offer and elected

to stand on his trial rights when it was made supports the conclusion of the Fourth District that

Lamb has not shown he would have accepted the three years and nine months offer.

        Because Lamb certainly knew of the three years and nine months offer as of the time of

sentencing, he could have raised it in a proper Ohio Revised Code § 2953.21 petition. However,

he procedurally defaulted on that possible remedy by filing his post-conviction petition at a time

when the trial court did not have jurisdiction, then again by not properly appealing from the trial

court’s denial and then again by not appealing at all to the Ohio Supreme Court.

        Lamb’s Second Ground for Relief is procedurally defaulted and should be dismissed on

that basis.



Ground Three: Ineffective Assistance of Appellate Counsel for Failure to Claim Trial
Counsel Was ineffective for Failure to Pursue a Speedy Trial Claim


        In this Third Ground for Relief, Lamb claims he told his trial attorney on March 6, 2017,

that he had not been brought to trial within the time limits provided by Ohio’s speedy trial statute,

Ohio Revised Code § 2945.71. Petitioner’s counsel at first said Lamb was wrong and then

admitted after trial Lamb was correct. Appellate counsel never raised this claim of ineffective

assistance of trial counsel.

        In his Reply, Lamb asserts he was apprehended May 16, 2016, which added thirty-two

days to the calculation of speedy trial limits (ECF No. 11, PageID 600). Lamb was indicted in


                                                 16
Case: 1:19-cv-00621-TSB-MRM Doc #: 13 Filed: 08/24/20 Page: 17 of 19 PAGEID #: 624




November 2015 but not, according to his own account, arrested until May 16, 2016. The case was

not tried until March 6, 2017 (Transcript, ECF No. 8-1, PageID 244). Contrary to Lamb’s

assertion, appellate counsel made a speedy trial claim as the Fourth Assignment of Error on direct

appeal and the Fourth District decided it as follows:

                [*P40] In his fourth assignment of error, Appellant contends that
               his speedy trial rights under R.C. 2945.71 were violated as a matter
               of law. The State contends that this assignment of error should be
               overruled because Appellant was brought to trial within speedy trial
               limits. Based upon the following, however, we disagree with the
               arguments of both parties.

                [*P41] R.C. 2945.73(B) states, "[u]pon motion made at or prior to
               the commencement of trial, a person charged with an offense shall
               be discharged if he is not brought to trial within the time required by
               sections 2945.71 and 2945.72 of the Revised Code." This Court has
               previously concluded that the statute requires the accused to file a
               motion to dismiss based upon speedy trial grounds prior to trial.
               State v. Jones, 4th Dist. Lawrence No. 07CA2, 2008-Ohio-304, ¶
               19; citing State v. Thompson, 97 Ohio App.3d 183, 186-187, 646
               N.E.2d 499 (1994); see also State v. Ross, 4th Dist. Ross No.
               04CA2780, 2005-Ohio-1888, ¶ 20. Here, Appellant does not argue
               and there is no evidence in the record indicating that he filed a
               motion to dismiss based upon speedy trial grounds prior to trial. His
               failure to do so results in a waiver of the issue on appeal. Id.; see
               also State v. Talley, 5th Dist. Richland No. 06CA93, 2007-Ohio-
               2902 (refusing to conduct plain error analysis when defendant failed
               to file a motion to dismiss on speedy trial grounds); State v. Hurst,
               4th Dist. Washington No. 08CA43, 2009-Ohio-3127, ¶ 52; State v.
               Ross, 4th Dist. Ross No. 04CA2780, 2005-Ohio-1888, ¶ 19.

               [*P42] Accordingly, based upon the foregoing reasons, we hereby
               overrule Appellant's fourth assignment of error.

State v. Lamb, 2018-Ohio1405. Thus under Ohio law a speedy trial claim must be made by motion

to dismiss prior to trial and no such motion was made here. Because no such motion was made, if

Petitioner could show the motion would have been meritorious, he would have a good claim of

ineffective assistance of trial counsel for failure to make the motion and a good claim of ineffective

                                                 17
Case: 1:19-cv-00621-TSB-MRM Doc #: 13 Filed: 08/24/20 Page: 18 of 19 PAGEID #: 625




assistance of appellate counsel for failure to raise the trial attorney’s omission.

          However, Lamb had never properly presented either one of these ineffective assistance of

counsel to the Ohio courts. He did not make this claim of ineffective assistance of trial counsel at

all when he filed his Petition for post-conviction relief (Petition, State Court Record ECF No. 8,

Ex. 32). Nor has he ever filed an application to reopen the direct appeal under Ohio R. App. P.

26(B), which is the sole forum for raising claims of ineffective assistance of appellate counsel

under Ohio law. Because there remain no available remedies for these two claims under Ohio law,

they are barred by Lamb’s procedural default in presenting them to the state Courts. Ground Three

should be dismissed as procedurally defaulted.



Ground Four: Cumulative Error



          In his Fourth Ground for Relief, Lamb appears to be claiming that both trial and appellate

counsel made errors of ineffective assistance which, taken cumulatively, entitle him to relief. In

the last sentence he makes a conclusory claim that multiple trial court errors also entitle him to

relief.

          Individual claims of either ineffective assistance or trial court error cannot be accumulated

to support habeas corpus relief. Sheppard v. Bagley, 657 F.3d 338, 348 (6th Cir. 2011), cert.

denied, 132 S.Ct. 2751 (2011), citing Moore v. Parker, 425 F.3d 250, 256 (6th Cir. 2005), cert.

denied sub nom. Moore v. Simpson, 549 U.S. 1027 (2006); Hoffner v. Bradshaw, 622 F.3d 487,

513 (6th Cir. 2010) (quoting Moore v. Parker, 425 F.3d 250, 256 (6th Cir. 2005)); Moreland v.

Bradshaw, 699 F.3d 908, 931 (6th Cir. 2012), cert. denied sub nom. Moreland v. Robinson, 134 S.


                                                   18
Case: 1:19-cv-00621-TSB-MRM Doc #: 13 Filed: 08/24/20 Page: 19 of 19 PAGEID #: 626




Ct. 110 (2013); Lorraine v. Coyle, 291 F.3d 416, (6th Cir. 2002).

       Lamb’s Fourth Ground for Relief is therefore without merit.



Conclusion



       Based on the foregoing analysis, it is respectfully recommended that the Petition herein be

dismissed with prejudice. Because reasonable jurists would not disagree with this conclusion, it

is also recommended that Petitioner be denied a certificate of appealability and that the Court

certify to the Sixth Circuit that any appeal would be objectively frivolous and should not be

permitted to proceed in forma pauperis.



 August 24, 2020.

                                                           s/ Michael R. Merz
                                                          United States Magistrate Judge




                           NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6. Such objections shall specify the portions of the Report objected to and shall be
accompanied by a memorandum of law in support of the objections. A party may respond to
another party’s objections within fourteen days after being served with a copy thereof. Failure to
make objections in accordance with this procedure may forfeit rights on appeal.




                                                19
